                                   1                    IN THE UNITED STATES DISTRICT COURT

                                   2                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    UNITED STATES OF AMERICA,              Case No. 16-cv-04934-CW
                                        ex rel. DIANA JUAN,
                                   5
                                                   Plaintiff,                  ORDER OF DISMISSAL
                                   6
                                              v.
                                   7                                           (Dkt. No. 78)
                                        REGENTS OF THE UNIVERSITY OF
                                   8    CALIFORNIA et al.,
                                   9               Defendants.
  United States District Court
Northern District of California




                                  10

                                  11

                                  12        Defendants Stephen Hauser, Sam Hawgood and Eileen Kahaner

                                  13   have moved to dismiss the Second Amended Complaint (2AC).

                                  14   Plaintiff-Relator Diana Juan opposed the motion and Defendants

                                  15   filed a reply.   For the reasons set forth below, the Court GRANTS

                                  16   Defendants’ motion and DISMISSES WITH PREJUDICE all claims

                                  17   against Defendants.

                                  18                                  BACKGROUND

                                  19        Plaintiff-Relator alleges that Defendants violated the False

                                  20   Claims Act (FCA) in submitting Medicare and Medicaid claims for

                                  21   services at the University of California, San Francisco.     The

                                  22   Court construed the 2AC as a motion for leave to amend and

                                  23   granted it insofar as Plaintiff-Relator asserts claims against

                                  24   Hauser, Hawgood and Kahaner.    The Court further construed the 2AC

                                  25   as a request to dismiss voluntarily the claims against those

                                  26   Defendants named in the First Amended Complaint but not the 2AC

                                  27   and granted the request.   Hauser, Hawgood and Kahaner are the

                                  28   only remaining Defendants.
                                   1                               LEGAL STANDARD

                                   2        A complaint must contain a “short and plain statement of the

                                   3   claim showing that the pleader is entitled to relief.”     Fed. R.

                                   4   Civ. P. 8(a).   The plaintiff must proffer “enough facts to state

                                   5   a claim to relief that is plausible on its face.”   Ashcroft v.

                                   6   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

                                   7   Twombly, 550 U.S. 544, 570 (2007)).   On a motion under Rule

                                   8   12(b)(6) for failure to state a claim, dismissal is appropriate

                                   9   only when the complaint does not give the defendant fair notice
  United States District Court
Northern District of California




                                  10   of a legally cognizable claim and the grounds on which it rests.

                                  11   Twombly, 550 U.S. at 555.   A claim is facially plausible “when

                                  12   the plaintiff pleads factual content that allows the court to

                                  13   draw the reasonable inference that the defendant is liable for

                                  14   the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                  15        In considering whether the complaint is sufficient to state

                                  16   a claim, the Court will take all material allegations as true and

                                  17   construe them in the light most favorable to the plaintiff.

                                  18   Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049,

                                  19   1061 (9th Cir. 2008).   The Court’s review is limited to the face

                                  20   of the complaint, materials incorporated into the complaint by

                                  21   reference, and facts of which the court may take judicial notice.

                                  22   Id. at 1061.    However, the Court need not accept legal

                                  23   conclusions, including threadbare “recitals of the elements of a

                                  24   cause of action, supported by mere conclusory statements.”

                                  25   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                  26        Rule 9(b) provides that in “alleging fraud or mistake, a

                                  27   party must state with particularity the circumstances

                                  28   constituting fraud or mistake.”   Fed. R. Civ. P. 9(b).    The
                                                                         2
                                   1   allegations must be “specific enough to give defendants notice of

                                   2   the particular misconduct which is alleged to constitute the

                                   3   fraud charged so that they can defend against the charge and not

                                   4   just deny that they have done anything wrong.”   Semegen v.

                                   5   Weidner, 780 F.2d 727, 731 (9th Cir. 1985).   The allegations must

                                   6   “state the time, place, and specific content of the false

                                   7   representations as well as the identities of the parties to the

                                   8   misrepresentation.”   Schreiber Distrib. Co. v. Serv-Well

                                   9   Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986).   “While the
  United States District Court
Northern District of California




                                  10   factual circumstances of the fraud itself must be alleged with

                                  11   particularity, the state of mind—or scienter—of the defendants

                                  12   may be alleged generally.”   Odom v. Microsoft Corp., 486 F.3d

                                  13   541, 554 (9th Cir. 2007).

                                  14        When granting a motion to dismiss, the Court is generally

                                  15   required to grant the plaintiff leave to amend, even if no

                                  16   request to amend the pleading was made, unless amendment would be

                                  17   futile.   Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv.

                                  18   Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).   In determining

                                  19   whether amendment would be futile, the Court examines whether the

                                  20   complaint could be amended to cure the defect requiring dismissal

                                  21   “without contradicting any of the allegations of [the] original

                                  22   complaint.”   Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th

                                  23   Cir. 1990).   The Court’s discretion to deny leave to amend is

                                  24   “particularly broad” where the Court has previously granted

                                  25   leave.    Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir.

                                  26   2002).

                                  27                                 DISCUSSION

                                  28        Defendants move to dismiss all claims against them because
                                                                         3
                                   1   Plaintiff-Relator has not alleged particular acts taken by these

                                   2   Defendants that could support a claim.1    A claim brought pursuant

                                   3   to the FCA’s qui tam provisions requires allegations that “(1)

                                   4   defendants made a claim against the United States (2) that was

                                   5   false or fraudulent (3) with knowledge of the falsity or fraud.”

                                   6   United States ex rel. Alfatooni v. Kitsap Physicians Serv., 314

                                   7   F.3d 995, 1000 (9th Cir. 2002).

                                   8        In the 2AC, Plaintiff-Relator identifies each Defendant by

                                   9   name and job title, and alleges that each “is responsible for the
  United States District Court
Northern District of California




                                  10   acts and omissions set forth below constituting the submission of

                                  11   False Claims.”    2AC ¶¶ 10-12.   Defendants’ names are mentioned

                                  12   once more, where the complaint alleges that each Defendant:

                                  13        knowingly permitted the continued presentation or caused to
                                            be presented false claims for payment from the United States
                                  14        government; knowingly made, or caused to be made, false
                                            records or statements in order to receive payment from the
                                  15
                                            Government and act together to conspire with the other named
                                  16        Defendants to have the government pay a false or fraudulent
                                            claim . . . [and] had direct knowledge of the failure to
                                  17        audit the outside coding, the failure to repay overbillings
                                            caused by the systematic failures identified by [Plaintiff-
                                  18        Relator] in the Neurology Department, which were present
                                            throughout all parts of the School of Medicine and Medical
                                  19
                                            Center because of systemic failure, and failed to cause USCF
                                  20        to repay the overbilled items.

                                  21   Id. ¶¶ 143-148.   These allegations are “too vague or conclusory
                                  22   to satisfy even Rule 8’s liberal pleading requirements,” much
                                  23   less the more rigorous standard of Rule 9(b).    United States ex
                                  24   rel. McMasters v. Northrop Grumman Ship Sys., Inc., No. 06-cv-
                                  25

                                  26        1 Defendants’ further arguments, such as that the 2AC
                                  27   establishes bad faith that warrants a sanction of dismissal, need
                                       not be reached to dismiss the claims against Defendants.
                                  28   Accordingly, the Court addresses Defendants’ particularity
                                       argument only.
                                                                        4
                                   1   03881-RMW, 2006 WL 2884415, at *3 (N.D. Cal. Oct. 10, 2006)

                                   2   (dismissing FCA claim in which plaintiff alleged that defendant

                                   3   “made false claims for payment” and “bills for goods that it

                                   4   builds for Navy submarines” (citation and internal quotation

                                   5   marks omitted)).

                                   6        The Court must dismiss FCA claims under Rule 9(b) where a

                                   7   relator “fails to allege with any specificity” a particular

                                   8   defendant’s involvement in the alleged scheme.   United States ex

                                   9   rel. Serrano v. Oaks Diagnostics, Inc., 568 F. Supp. 2d 1136,
  United States District Court
Northern District of California




                                  10   1143 (C.D. Cal. 2008) (dismissing despite allegation that

                                  11   individual defendant had ownership interest).    That rule “does

                                  12   not allow a complaint to merely lump multiple defendants together

                                  13   but requires plaintiffs to differentiate their allegations when

                                  14   suing more than one defendant and inform each defendant

                                  15   separately of the allegations surrounding his alleged

                                  16   participation in the fraud.”   United States ex rel. Lee v.

                                  17   Corinthian Colls., 655 F.3d 984, 997-98 (9th Cir. 2011) (quoting

                                  18   Swartz v. KPMG LLP, 476 F.3d 756, 764–65 (9th Cir. 2007)

                                  19   (internal quotation marks omitted)).   “In the context of a fraud

                                  20   suit involving multiple defendants, a plaintiff must, at a

                                  21   minimum, identify the role of each defendant in the alleged

                                  22   fraudulent scheme.”   Swartz, 476 F.3d at 764 (citation, internal

                                  23   quotation marks & alterations omitted); see also Corinthian

                                  24   Colls., 655 F.3d at 998 (“The Complaint provides no additional

                                  25   detail as to the nature of the Individual Defendants’ involvement

                                  26   in the fraudulent acts, but simply attributes wholesale all of

                                  27   the allegations against Corinthian to the Individual Defendants.

                                  28   Rule 9(b) undoubtedly requires more.”); United States v. Safran
                                                                        5
                                   1   Grp., No. 15-CV-00746-LHK, 2017 WL 235197, at *7 (N.D. Cal. Jan.

                                   2   19, 2017) (“Even if an FCA claim is adequately alleged, a

                                   3   complaint must provide an adequate factual basis connecting that

                                   4   FCA claim to the particular defendant.”); United States ex rel.

                                   5   Silingo v. Mobile Med. Examination Servs., Inc., No. 13-cv-01348-

                                   6   FMO, 2015 WL 12752552, at *9 (C.D. Cal. Sept. 29, 2015)

                                   7   (rejecting “group-pleading” of FCA claim).

                                   8        Notably, the Court granted Plaintiff-Relator leave to amend

                                   9   once before and addressed the present deficiencies at a November
  United States District Court
Northern District of California




                                  10   7, 2017, case management conference that preceded Plaintiff’s

                                  11   filing of the 2AC.   Docket No. 48 at 11 (“These are individuals

                                  12   being sued individually in their personal capacities . . . so

                                  13   they need to have done something wrong individually and not just

                                  14   as part of a group . . . .”).   Nonetheless, Plaintiff-Relator

                                  15   failed to comply with the necessary pleading requirements.   The

                                  16   Court concludes that further leave to amend would be futile.2

                                  17                                CONCLUSION
                                  18        For the aforementioned reasons, the Court GRANTS Defendants’

                                  19   motion to dismiss and DISMISSES WITH PREJUDICE all claims against

                                  20   Defendants.   This Order terminates Plaintiff-Relator’s action.

                                  21   //

                                  22

                                  23

                                  24

                                  25        2 The Court’s July 25, 2018, Order denied leave to amend and
                                  26   struck the 2AC insofar as it added claims against new Defendants.
                                       This denial was “without prejudice to Juan further amending her
                                  27   complaint under Rule 15(a).” Docket No. 77. Approximately four
                                       months have passed since the Court’s ruling and Plaintiff-Relator
                                  28   has not filed a motion for leave to file another amended
                                       complaint or otherwise indicated any intention to do so.
                                                                        6
                                   1   The Court DIRECTS the Clerk of the Court to enter judgment and

                                   2   close this case.   Each party shall bear its own costs.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: November 26, 2018
                                                                            CLAUDIA WILKEN
                                   7                                        United States District Judge
                                   8

                                   9
  United States District Court
Northern District of California




                                  10

                                  11

                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                        7
